Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for reconsideration has been considered but does not place the application in condition for allowance.
Relative to the 112 rejections, Applicant argues that Claims 1 and 14 do not recite new matter.  It should be noted that Applicant attempts to overcome the prior art by adding negative limitations to claims 1 and 14, namely excluding openings in the longitudinal cores that extend therethrough.  Applicant argue that there is no legal basis for rejecting negative limitations.  The Examiner respectfully disagrees.  As mentioned in the Final Rejection mailed on October 14, 2020, any negative limitation or exclusionary proviso must have basis in the original disclosure.  See MPEP 2173.05(i).  As stated in Ex parte Grasselli, 231 U5PQ 393 (Bd. App. 1983), aff'd mem., 738 F.2d 453 (Fed. Cir. 1984), “It might be added that the express exclusion of certain elements implies the permissible inclusion of all other elements not so expressly excluded. This clearly illustrates that such negative limitations do, in fact, introduce new concepts”.  Claim 1 recites “each longitudinal core is free of an opening extending therethrough”.  Openings in the longitudinal core can include openings extending therethrough and openings extending partially therethrough (i.e., extend into but not therethrough).  By expressly excluding openings extending therethrough, it is implied that openings extending partially therethrough (i.e., extending into but not therethrough) are included.  Thus, while the scope of claim 1 excludes openings that extend therethrough, the scope of claim 1 includes openings that extend partially therethrough (i.e., extend into but not therethrough).  However, it should be noted there is no original disclosure of any openings in the longitudinal cores.  Thus, the scope of claim 1, including openings that extend partially therethrough (i.e., extend into but not therethrough), is not originally disclosed and thus is new matter.  Claim 14 has the same new matter issue as claim 1.
35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  See MPEP 2173.05(i).
	Applicant argues that the Examiner alleged in the Final Office Action that Applicants did not demonstrate “explicit disclosure” of the “free of’ feature. Applicants are unsure exactly what the Examiner means by such “explicit disclosure,” as opposed, for example, to implicit or inherent disclosure. Applicants note that the mere fact that a claimed feature may not be literally disclosed in the text of application is not in and of itself necessarily sufficient to establish a failure to satisfy the written description requirement. See, e.g, M.P.E.P. § 2173.05(i). To the contrary, the written description requirement is not an “in haec verba requirement.” See M.P.E.P. § 2163. Thus, without conceding that the application does lack the “explicit disclosure” alleged by the Examiner, even if the Examiner were correct in this regard, this basis for maintaining the rejection is improper.
	The Examiner respectfully disagrees.  The Examiner is merely stating that Applicant has not provided where in the original specification the negative limitations in claims 1 and 14 are supported, explicitly or implicitly.  As mentioned above, any negative limitation or exclusionary proviso must have basis in the original disclosure.  See MPEP 2173.05(i).  
	Applicant argues that the Examiner’s reliance on Grasselli is misplaced. The court determined that the “free of’ feature violated the written description requirement because one having ordinary skill in the art would not have concluded that Grasselli had possession of the “free of’ concept based on the disclosure. Distinct from Grasselli, Applicants clearly disclose that each longitudinal core is free of an opening extending therethrough (see, e.g, Figures 3-12 and associated text), and one having ordinary 
The Examiner respectfully disagrees.  As mentioned above, the scope of claims 1 and 14 include openings that extend partially therethrough (i.e., extend into but not therethrough).  However, it should be noted there is no original disclosure of any openings in the longitudinal cores.  Figures 3-12 and associated text do NOT disclose longitudinal cores including openings that extend partially therethrough (i.e., extend into but not therethrough).
	Applicant argues that the situation presented in the present application is similar to the facts presented in Vas-Cath Inc. v. Mahurkar, 935 F2d 1555, 1565 (Fed. Cir. 1991), where the United States Court of Appeal for the Federal Circuit determined a claimed feature was supported by the drawings alone.
	The Examiner agrees that drawings alone may provide support.  However, as mentioned above,   Figures 3-12 and associated text do NOT disclose longitudinal cores including openings that extend partially therethrough (i.e., extend into but not therethrough), which is included in the scope of claims 1 and 14.
	Relative to the 103 rejections, Applicant argues that the Examiner ignored the reason why Dietzsch has openings in his capillary tubes 9 - he forces gas through the openings at high velocity in order to produce hollow “veins” in threads produced by the spinning nozzle. If these tubes did not have the openings, gas could not be forced through the tubes, and Dietzsch’s system would simply not work as intended. Dietzsch repeatedly emphasizes the critical importance of high velocity gas flow through the capillary tubes in order to produce the desired hollow threads. See Dietzsch col. 3, lines 3-9, col. 4, lines 66-72, and col. 5, lines 8-13. Thus, the Examiner’s proposed modification to Dietzsch (eliminating the capillary tubes) would require changing a basic principle of operation of Dietzsch or would result in a system that would not be suitable for Dietzsch’s expressed intended purpose.

	Applicant argues that the proposed combination of Dietzsch with Bustamante would render the prior art unsatisfactory for its intended purpose.  
	The Examiner respectfully disagrees.  As mentioned above, the combination of Dietzsch with Bustamante would not render Dietzsch unsatisfactory for its intended purpose because the intended purpose, namely making channels/ducts, would still be achieved, as Bustamante discloses alternative means for making channels/ducts.
Applicant argues that the proposed combination of Dietzsch with Bustamante would change the principle operation of Dietzsch.  Bustamante discloses a system which operates on a substantially different principle in relevant aspects relative to the system of Dietzsch. Rather than a spinning nozzle for producing hollow threads as taught by Dietzsch, Bustamante teaches “an extrusion die which permits the extrusion of articles having a large number of ducts running throughout its length.” See Bustamante, col. 1, lines 13-15. While Bustamante discloses a system with solid pins 4, the mere existence of such a teaching does not mean that a person of ordinary skill in the art would have found it obvious to modify Dietzsch such that his capillary tubes 9 would be free of an opening 
The Examiner respectfully disagrees.  The apparatuses of Dietzsch and Bustamante are not different apparatus with different products.  The spinning nozzle of Dietzsch is also an extrusion die.  The hollow threads of Dietzsch are also extruded articles having a large number of ducts running throughout its length.  See Dietzsch (col. 1, lines 31-35; plurality of ducts).  The combination does not change the principle operation, as multiple channel/duct extruded product is still produced.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744